SIBLEY, District Judge
(concurring).
I concur in the foregoing opinion. I think, however, that the discussions of the Georgia and Florida statutes, which stop at examining the validity of the presumption raised as a mere presumption, do not reach, the gist of the statutes. In them the presumption is mere procedural machinery, almost an afterthought. It matters little what becomes of it. The gist of the legislation is what precedes, a change in the substantive law touching liability: “A railroad company shall he liable for any damages done persons, stock or other property by the running of the locomotives, etc., unless the company shall make it appear that their agents have exercised all ordinary and reasonable care and diligence.” Because of the great danger incident to the introduction of railroad trains, and because the agents of the company are always present when injury is done thereby, and usually survive, it was thought reasonable to put this different rule of liability on such companies. The real question is whether the equal protection of the laws is thereby denied. I think the peculiarities of railroad business abundantly justify this distinction, equally applicable to them all. It was so held of a statute making the companies liable even for double damages where cattle guards were not erected, Mo. Pac. R. Co. v. Humes, 115 U. S. 512, 6 S. Ct. 110, 29 L. Ed. 463; for fires on the right of way, irrespective of negligence, St. Louis & San Francisco R. Co. v. Mathews, 165 U. S. 1, 17 S. Ct. 243, 41 L. Ed. 611; A., T. & S. F. R. Co. v. Matthews, 174 U. S. 96, 19 S.. Ct. 609, 43 L. Ed. 909; making railroad, companies liable for the negligence of fellow servants, Mo. Pac. R. Co. v. Mackey, 127 U. S. 205, 8 S. Ct. 1161, 32 L. Ed. 107; Chicago, Kansas & Western R. Co. v. Pontius, 157. U. S. 209, 15 S. Ct. 585, 39 L. Ed. 675; Minnesota Iron Co. v. Kline, 199 U. S. 593, 26 S. Ct. 159, 50 L. Ed. 322. Add to these the numerous more recent decisions on statutes fixing employers’ liability for railroads, safety appliances, and the like, and it seems very mild to require no more of them than is required by the Georgia and Florida statutes, that they shall, in ease of damage in railroad operation, show they were not to blame.